OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                             FILE COPY
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                A
                                      30O
1/28/2015                                                    COANo. 12-13-00043-CR
HERNANDEZ, DONALD CHRISTOPHER                                            Tr. Ct. No. 9946-A
                                    PD-1160-14
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                         Abel Acosta, Clerk

                            12TH COURT OF APPEALS CLERK
                                                                                                                              -n
                            CATHY LUSK
                                                                                          n                           -r
                            1517 W. FRONT, ROOM 354                                                                   N       m
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *

                                                                                          «— ~M>*                     •t cr
                                                                                                                      >       33
                                                                                          fcH<
                                                                                          <2rrT
                                                                                                                 en   M       -Yl
                                                                                                  "v^cn               W >
                                                                                          -ol
                                                                                           r**"^i                         ;   -a
                                                                                              JL-^fT"                     i' TJ

                                                                                              • .           1i        o'
                                                                                                                      p* f
                                                                                                        J




                                                                                          AS.THY TYLt